                            Case 3:20-cv-02731-VC Document 547-3 Filed 08/13/20 Page 1 of 2



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                        UNITED STATES DISTRICT COURT
                       9                      NORTHERN DISTRICT OF CALIFORNIA
                      10                             SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                      DECLARATION OF BROOKE
                           MENDOZA JERONIMO, CORAIMA                    SANCHEZ OTHON, R.N.,
                      14   YARITZA SANCHEZ NUÑEZ,                       REGARDING GEO STAFF
                           JAVIER ALFARO, DUNG TUAN                     COVID-19 PROTOCOL
                      15   DANG,
                                                                        Judge:   Hon. Vince Chhabria
                      16              Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24              Respondents-Defendants.
                      25
                      26         I, BROOKE SANCHEZ OTHON, R.N., declare as follows:
                      27         1.    I am a Registered Nurse employed by Wellpath, assigned to Mesa
                      28   Verde Detention Facility. My position is Clinical Operations Specialist. I have
B URKE , W ILLI AM S &                                                                           3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                  -1-            OTHON DECL. RE COVID PROTOCOL
     LOS A NG EL ES                                                                               FOR GEO STAFF
                            Case 3:20-cv-02731-VC Document 547-3 Filed 08/13/20 Page 2 of 2



                       1   personal knowledge of the statements herein, and if called upon to do so, I could
                       2   and would testify competently thereto.
                       3          2.      I am familiar with the CDC guidelines regarding COVID-19
                       4   symptoms, ways to minimize infection, and recommended protocol for detention
                       5   facilities.
                       6          3.     The list of potential COVID-19 symptoms (according to the most
                       7   recent CDC guidelines) is very long and includes symptoms that are often (and
                       8   more likely) attributable to other causes. For example, just to name a few, sneezing
                       9   may be the result of seasonal allergies, coughing may be due to a cold or bronchitis,
                      10   and a fever can be caused by many different infections or the flu.
                      11          4.     Due to the possibility of symptom mis-attribution, it is important for
                      12   staff who believe they may have a symptom consistent with COVID-19 to undergo
                      13   a medical evaluation and to be assessed by their primary care physician, who can
                      14   better determine whether testing is warranted in light of their symptomatology.
                      15   This is particularly important given that COVID-19 testing resources are at a
                      16   premium and testing volumes and turnaround times statewide are stretched thin.
                      17          5.     I am aware of a backlog in laboratories that conduct COVID-19
                      18   testing, particularly in Kern County and Southern California, which causes delays
                      19   in receipt of test results.
                      20          6.     There are 18 medical staff employed by Wellpath working at Mesa
                      21   Verde, who have all been voluntarily tested for COVID-19 following the positive
                      22   test of a R.N. on June 17, 2020. All medical staff is required to wear PPE when
                      23   interacting with detainees and/or in close contact with other staff.
                      24          I declare under penalty of perjury that the foregoing is true and correct.
                      25   Executed on August 13, 2020, at Bakersfield, California.
                      26                                            s/ SIGNATURE TO FOLLOW
                                                                    BROOKE SANCHEZ OTHON
                      27
                      28
B URKE , W ILLI AM S &                                                                             3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                     -2-           OTHON DECL. RE COVID PROTOCOL
     LOS A NG EL ES                                                                                 FOR GEO STAFF
